Citation Nr: 0627676	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to August 
1942 and from April 1945 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which initially denied service connection 
for cause of the veteran's death.  The RO issued a notice of 
the decision in April 2003, and the appellant timely filed a 
Notice of Disagreement (NOD) in March 2004.  Later in March 
2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in May 2004, the appellant timely filed a 
substantive appeal, challenging the RO's denial of service-
connected death benefits.  The Board notes that this is the 
only substantive appeal of record.

The appellant did not request a hearing on this matter.

Subsequently, in February 2005, the RO reevaluated the 
appellant's claim for death benefits due to a legislative 
change to the applicable regulations.  Based on these 
changes, the RO reversed its April 2003 denial and granted 
service connection for cause of the veteran's death.  The RO 
issued a notice of the decision in July 2005, and provided 
other July 2005 and August 2005 correspondences, which 
related the sums of DIC benefits to which the appellant was 
entitled.      


FINDINGS OF FACT

1.	The RO initially denied the appellant's service connection 
claim for cause of death and DIC benefits in April 2003, 
and the appellant perfected her appeal of this issue.

2.	The RO subsequently reevaluated the claim and, in light of 
legislative changes to applicable regulations, it granted 
the appellant's claim in February 2005.

3.	The appellant's claim for service connection for cause of 
death and DIC benefits is only issue for which she has 
perfected an appeal.
CONCLUSION OF LAW

The Board lacks jurisdiction over this appeal, as no issue of 
law or fact need be determined.  38  U.S.C.A. § 7104 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 7104 and 38 C.F.R. § 20.101(a) govern the 
jurisdiction of the Board.  Specifically, the Board must 
determine all questions of law and fact necessary to a 
decision on a claim, and it enjoys the authority to determine 
questions about its own jurisdiction.  38 C.F.R. § 20.101(a), 
(d).  That is, "[t]he Board may address questions pertaining 
to its jurisdictional authority to review a particular case . 
. . at any stage in a proceeding before it, regardless of 
whether the [RO] addressed such question(s)," and it "may 
dismiss any case over which it determines it does not have 
jurisdiction."  38 C.F.R. § 20.101(d).                     

The RO, in its February 2005 decision, granted the benefits 
sought by the appellant in her substantive appeal to the 
Board.  As the Board therefore cannot grant any additional 
relief with respect to this particular claim because the RO 
already has granted such relief, it dismisses the appeal as 
moot.  See Long v. Principi, 17 Vet. App. 555, 556-57 (2004) 
("When the relief sought by an appeal or petition has been 
accomplished, the appropriate course of action is for the 
Court to dismiss the matter as moot"); accord United States 
v. Davis, 103 F.3d 48, 48 (7th Cir. 1996) ("If mootness 
means anything, it means in most cases that one cannot 
successfully appeal when a district judge has already given 
the relief sought in the court of appeals"); accord 
Christman v. American Cyanamid Co., 578 F. Supp. 63, 67 
(D.W.Va. 1983) (noting that "mootness means that no actual 
controversy exists which is subject to judicial 
resolution"). 


ORDER

The appeal is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


